Citation Nr: 1616716	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-28 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a rating in excess of 20 percent for chronic lumbar strain with degenerative changes prior to July 23, 2014.

Entitlement to a rating in excess of 40 percent for chronic lumbar strain with degenerative changes since July 23, 2014.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1993 to August 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran had a video hearing before the undersigned VLJ in January 2016. 

FINDING OF FACT

1. Prior to July 23, 2014, the Veteran's thoracolumbar spine disability is not shown to have forward flexion of the lumbar spine less than 60 degrees. 

2. Since July 24, 2014, the Veteran's thoracolumbar spine disability has been shown to have a forward flexion of less than 30 degrees. 

2. Since July 23, 2014, the Veteran's thoracolumbar spine disability is not shown to be manifested by any unfavorable ankylosis or incapacitating episodes having a total duration of a least 6 weeks during a 12 month period..  

CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to July 23, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  

2. The criteria for the assignment of a disability rating in excess of 40 percent for the service-connected lumbar spine disability since July 23, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

Since July 2014, The Veteran's lumbar spine disability is assigned a 40 percent rating under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a. Prior to July 2014, the Veteran's lumbar spine disability was assigned a 20 percent rating. 

Under this formula, a 20 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (5) to the rating formula specifies that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension".  The ankylosis also must result in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth or chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical sublucation or disclocation or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.  Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing and Allied Health at 68 (4th ed. 1987).) 

Residuals of vertebral fracture may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a , DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, an increase from the 20 percent rating prior to July 2014 is not warranted. An August 2011 VA examination showed forward flexion to 70 degrees.  There is no other probative evidence showing low back symptoms which would approximate the criteria for a higher rating.  

Additionally, an increase from the 40 percent rating in 2014 is not warranted. In July 2014, the Veteran had a VA examination where he had a range of motion in his spine that was less than 25 degrees.  However, that examination found no evidence of unfavorable ankylosis that would necessitate a rating of higher than 40 percent. Finally, there is nothing in the Veteran's VA treatment records that would indicate a finding of unfavorable ankylosis.  In addition, straight leg testing was negative and there were no signs or symptoms due to radiculopathy.  Finally, while the Veteran had pain on motion which resulted in functional, such was not of such severity as to approximate a disability maninfested by unfavorable ankylosis.  

The Veteran did describe severe flare-ups four times a year, lasting one to seven days.  These flare-ups have been considered in the assignment of a 40 percent rating.  Bed rest, prescribed by a physician, has not been documented.  

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately addresses the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's back condition does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition. The Veteran also has never been prescribed bed rest. As to employment, the Veteran indicates he is still able to attend work and provides no supporting evidence of statements of excessive absences. Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to the Veteran's lumbar spine disability. Additionally, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.
 
II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a June 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his lumbar spine condition.  The Board finds that VA's duty to assist with respect to obtaining relevant records and examinations has been met. 



ORDER

A rating higher than 20 percent is not warranted for the degenerative disc disease of the thoracolumbar spine prior to July 2014. 

A rating higher than 40 percent is not warranted for the degenerative disc disease of the thoracolumbar spine since July 2014. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


